Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 9, 2017 (the “Effective Date”), is entered into by
and among Vista Outdoor Inc., a Delaware corporation (the “Borrower”), each
Lender party hereto and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent entered into that certain Amended and Restated Credit
Agreement, dated as of April 1, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time as of the date
hereof, the “Credit Agreement;” the terms defined therein being used herein as
therein defined unless otherwise defined herein);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement to make certain changes as provided
herein; and
WHEREAS, the Borrower, the Lenders party hereto (which constitute the Required
Lenders for this Amendment) and the Administrative Agent have agreed that the
Credit Agreement be amended, upon the terms and subject to the conditions set
forth herein.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
Section 1.     Amendment to the Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 5 below, the
Credit Agreement is hereby amended as follows:
(a)     Section 1.01 of the Credit Agreement is amended by inserting the
following new definitions in the appropriate alphabetical order:
“First Amendment Effective Date” means the date on which all of the conditions
contained in Section 5 of the First Amendment have been satisfied or waived.
“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of May 9, 2017, by and among the Borrower, the
Lenders party thereto and the Administrative Agent.


1

--------------------------------------------------------------------------------




(b)     Section 1.01 of the Credit Agreement is further amended by restating the
pricing grid set forth in the definition of “Applicable Rate” as follows:
Revolving Credit Facility and Term A Facility – Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Percentage
Base Rate Percentage
1
> 4.25 : 1.00
0.45%
2.50%
1.50%
2
< 4.25 : 1.00 but
> 3.50 : 1.00
0.40%
2.25%
1.25%
3
< 3.50 : 1.00 but
> 3.00 : 1.00
0.35%
2.00%
1.00%
4
< 3.00 : 1.00 but
> 2.25 : 1.00
0.30%
1.75%
0.75%
5
< 2.25 : 1.00
0.25%
1.50%
0.50%



(c)     Section 1.01 of the Credit Agreement is further amended by restating the
second paragraph of the definition of “Applicable Rate” as follows:
The Applicable Rate applicable to the Revolving Credit Loans, the Term A Loans
and the commitment fee payable in respect of the unutilized portion of the
Revolving Credit Facility shall be determined by reference to the most recent
Compliance Certificate delivered pursuant to Section 6.02(b). Any increase or
decrease in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio, as calculated in a Compliance Certificate delivered pursuant to
Section 6.02(b), for any such calendar quarter shall become effective as of the
first Business Day following delivery of such Compliance Certificate; provided,
that if a Compliance Certificate is not delivered when due in accordance with
Section 6.02(b), then Pricing Level 1 shall apply from the first Business Day
immediately after the date such Compliance Certificate was required to be
delivered to and including the date on which such Compliance Certificate is
actually delivered, after which the pricing level corresponding to the
Consolidated Leverage Ratio set forth in such Compliance Certificate shall
apply.
(d)     Section 1.01 of the Credit Agreement is further amended by restating the
definition of “Consolidated EBITDA” as follows:
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (without duplication) the following to the extent deducted
in calculating such Consolidated Net Income: (i) Consolidated Interest Charges
for such period, (ii) income tax expense for such period, (iii) depreciation and
amortization for such period, (iv) non‑recurring, unusual or extraordinary
expenses or charges for such period (including, for the avoidance of doubt,
write-off or charge related to the Gander Mountain insolvency in an amount not
to exceed $17,000,000), (v) amortization or write off of deferred financing
costs, (vi) non‑cash charges related to stock based employee compensation, (vii)
non-cash charges associated with the mark‑to‑market of Swap Contracts, (viii)
impairment charges or write offs with respect to goodwill and other intangible
assets and (ix) losses due solely to fluctuations in currency values and the


2

--------------------------------------------------------------------------------




related tax effects, and minus the following to the extent included in
calculating such Consolidated Net Income: (x) gains due solely to fluctuations
in currency values and the related tax effects and (y) non-recurring, unusual or
extraordinary gains.
(e)     Section 7.06(d) of the Credit Agreement is hereby amended by restating
subclause (3)(B) thereof as follows:
(B) the aggregate amount of such Restricted Payments made pursuant to this
subclause (3)(B) would be less than the sum of (w) $150,000,000 in the aggregate
since the Restatement Closing Date plus (x) up to 100% of the Net Cash Proceeds
from the sale or issuance by the Borrower of any of its Equity Interests since
the Restatement Closing Date plus (y) if positive, 50% of the Consolidated Net
Income since the First Amendment Effective Date;
(f)     Section 7.10 of the Credit Agreement is hereby amended by restating
clause (b) thereof as follows:
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on
the last day of any fiscal quarter to be greater than the applicable ratio set
forth in the grid below:
Fiscal Quarter Ending
Maximum Consolidated Leverage Ratio
July 2, 2017 through December 30, 2018
4.75 : 1.00
March 31, 2019 through December 29, 2019
4.25 : 1.00
March 31, 2020 and thereafter
4.00 :1.00



(g)     Section 7.10 of the Credit Agreement is hereby amended by adding a new
clause (c) at the end thereof as follows:
(c)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio on the last day of any fiscal quarter to be
greater than the applicable ratio set forth in the grid below:
Fiscal Quarter Ending
Maximum Consolidated Senior Secured Leverage Ratio
July 2, 2017 through December 30, 2018
3.50 : 1.00
March 31, 2019 and thereafter
3.00 :1.00



Section 2.     Representations and Warranties of the Borrower. The Borrower
represents to the Administrative Agent and the Lenders that:


3

--------------------------------------------------------------------------------




(a)     No Default or Event of Default has occurred and is continuing on and as
of the Effective Date. The representations and warranties of the Borrower and
each other Loan Party contained in Article V of the Credit Agreement or any
other Loan Document are true and correct in all material respects on and as of
the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2(a), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively; provided that, to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, such representations and warranties shall be
true and correct in all respects.
(b)     The execution, delivery and performance by the Borrower of this
Amendment is within the Borrower’s corporate or other organizational powers, has
been duly authorized by all necessary corporate or other organizational action,
and does not and will not (a) contravene the terms of the Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; (c) violate any Law; or (d)
result in the creation of any Lien other than a Lien expressly permitted under
Section 7.01 of the Credit Agreement, except with respect to any conflict,
breach or contravention or payment referred to in clause (b)(i), to the extent
that such conflict, breach or contravention or payment could not reasonably be
expected to have a Material Adverse Effect.
(c)     The Borrower has all requisite corporate or other organization power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under this Amendment.
This Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity.
Section 3.     Reference to and Effect on Loan Documents.
(a)     On and after the Effective Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement and each reference in each of the other Loan Documents to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Amendment. This Amendment shall for all purposes
constitute a Loan Document.
(b)     The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents.
(c)     Each of the parties hereto acknowledges and agrees, for the avoidance of
doubt, that, from and after the Effective Date, the Applicable Rate for all
purposes of the Credit Agreement shall be determined in accordance with the
provisions of the Credit Agreement, as amended hereby and that for any


4

--------------------------------------------------------------------------------




day prior to the Effective Date, the Applicable Rate shall be determined in
accordance with the Credit Agreement prior to giving effect to this Amendment.
Section 4.     Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
Section 5.     Conditions to Effectiveness. This Amendment shall become
effective at the time that all of the following conditions precedent have been
met or waived:
(a)     Agreement. The Administrative Agent shall have received duly executed
signature pages for this Amendment signed by the Administrative Agent, the
Required Lenders and the Borrower.


5

--------------------------------------------------------------------------------




(b)     Consent Fee. The Administrative Agent shall have received from the
Borrower, for the account of each Lender party hereto that delivers its executed
signature page to this Amendment by no later than the date and time specified by
the Administrative Agent, a fully earned and non-refundable consent fee in an
amount equal to 0.125% of such Lender’s Term Loans and Revolving Credit
Commitments as of the Effective Date.
(c)     Payment of Expenses. The Borrower shall have paid or reimbursed the
Administrative Agent for all reasonable and documented or invoiced out-of-pocket
expenses (including, without limitation, the reasonable and documented or
invoiced fees and out-of-pocket expenses and disbursements of Shearman &
Sterling LLP, counsel to the Administrative Agent), which shall have been
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Amendment.
(d)     Representations and Warranties. The representations and warranties of
the Borrower contained in Section 2 of this Amendment are true and correct on
and as of the date of the Effective Date as if made on and as of such date.
Section 6.     Interpretation. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Amendment.
Section 7.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 8.     Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
[The remainder of this page intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.


VISTA OUTDOOR INC.,
as the Borrower




By:_/s/ Stephen M. Nolan _____________________
Name:    Stephen M. Nolan
Title:    Senior Vice President and
Chief Financial Officer






BANK OF AMERICA, N.A.,
as Administrative Agent




By:__/s/ Brenda Schriner___________________________
Name:    Brenda Schriner
Title:    Vice President






BANK OF AMERICA, N.A.,
as a Lender




By:__/s/ Matthew N. Walt_________________________
Name:    Matthew N. Walt
Title:    Vice President






U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:__/s/ Andrew Beckman_________________________
Name:    Andrew Beckman
Title:    Vice President






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender




By:__/s/ Thomas J. Sterr___________________________
Name:    Thomas J. Sterr
Title:    Authorized Signatory






JPMORGAN CHASE BANK, N.A.,
as a Lender




By:__/s/ Laura Woodward____________________________
Name:    Laura Woodward
Title:    Vice President






WELLS FARGO BANK, N.A.,
as a Lender




By:__/s/ Luke Harbinson_____________________________
Name:    Luke Harbinson
Title:    Director






BANK OF THE WEST,
as a Lender




By:__/s/ Brad Conley_______________________________
Name:    Brad Conley
Title:    Director






PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:__/s/ Brandon Norder ____________________________
Name:    Brandon Norder
Title:    Senior Vice President






CAPITAL ONE, N.A.,
as a Lender




By:__/s/ Sean C. Horridge ___________________________
Name:    Sean C. Horridge
Title:    Vice President






BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:__/s/ Trevor H. Williams __________________________
Name:    Trevor H. Williams
Title:    Banking Officer






REGIONS BANK,
as a Lender




By:__/s/ Brand Hosford ______________________________
Name:    Brand Hosford
Title:    Vice President






BMO HARRIS BANK N.A,
as a Lender




By:__/s/ Marc Maslanka ______________________________
Name:    Marc Maslanka
Title:    Vice President






ZB, N.A. DBA ZIONS FIRST NATIONAL BANK,
as a Lender




By:__/s/ Thomas C. Etzel _____________________________
Name:    Thomas C. Etzel
Title:    Senior Vice President
Zions First National Bank Division






THE NORTHERN TRUST COMPANY,
as a Lender




By:__/s/ John Lascody _________________________________
Name:    John Lascody
Title:    Vice President






ASSOCIATED BANK, N.A.,
as a Lender




By:__/s/ Kyle A. Rabine ____________________________
Name:    Kyle A. Rabine
Title:    Vice President






PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,
as a Lender




By:__/s/ Jennie McElhone___________________________
Name:    Jennie McElhone
Title:    Vice President






WOODFOREST NATIONAL BANK,
as a Lender




By:__/s/ John Ellis ____________________________
Name:    John Ellis
Title:    Senior Vice President






STIFEL BANK & TRUST,
as a Lender




By:__/s/ Matthew L. Diehl___________________________
Name:    Matthew L. Diehl
Title:    Senior Vice President






MORGAN STANLEY BANK, N.A.,
as a Lender




By:__/s/ Dmitriy Barskiy ____________________________
Name:    Dmitriy Barskiy
Title:    Executive Director


6